Title: To James Madison from Richard Söderström, 20 July 1801 (Abstract)
From: Söderström, Richard
To: Madison, James


20 July 1801, Philadelphia. Regrets that he will be unable to visit Washington as planned. Requests “as a particular favor” to be informed of the president’s decision on three Danish cases discussed in his letter of 10 June. Wishes to close all Danish business “as soon as possible: And I hope that said determination may be such that long and tedious Lawsuits against the Commanders of the United States’ Vessels of War may be prevented.”
 

   
   RC (DNA: RG 59, NFC, vol. 1). 2 pp.; in a clerk’s hand, signed by Söderström; docketed by Wagner as received 23 July.


